Order granting defendant’s motion to examine plaintiff before trial upon the affirmative defense of condonation and forgiveness in an action for absolute divorce reversed upon the law and the facts, without costs, and the motion denied, without costs. In matrimonial actions we do not approve the granting of orders of examinations before trial which would permit inquiry into and disclosure of the marital relations of the parties. (Woods v. Woods, 228 App. Div. 842; Immerman v. Immerman, 230 App. Div. 458; Wessel v. Schwarzler, 144 App. Div. 587; Goldberg v. Goldberg, 184 App. Div. 949; Fried V. Fried, 230 App. Div. 708; Safrin v. Safrin, 205 App. Div. 628; Horsch V. Horsch, 206 App. Div. 710; Hutaff v. Hutaff, 208 App. Div. 745.) The information here sought to be elicited by the examination with respect to item No. 1 can be obtained through a bill of particulars. Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.